Cite as 2015 Ark. 306

                 SUPREME COURT OF ARKANSAS
                                        No.   CR-15-553

SENGATHIT PHOUNSAVATH                              Opinion Delivered JULY   23, 2015
                  APPELLANT
                                                   MOTION FOR RULE ON CLERK
V.


STATE OF ARKANSAS                                  MOTION GRANTED.
                                   APPELLEE


                                         PER CURIAM


       Appellant Sengathit Phounsavath, by and through his attorney Marianne Hudson,

brings the instant motion for rule on clerk. He seeks to appeal the February 24, 2015

sentencing order, wherein his probation for delivery of methamphetamine was revoked and

he was sentenced to a term of sixty months’ imprisonment and an additional 120 months’

suspended imposition of sentence. He timely filed a notice of appeal on March 16, 2015,

causing the record to be due in our clerk’s office by June 16, 2015. It was not filed by that

date and, in seeking this court’s leave to file the record, Ms. Hudson accepts full responsibility

for not filing the record by the deadline.

       This court clarified its treatment of motions for rule on clerk and motions for belated

appeals in McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004). There, we said that there

are only two possible reasons for an appeal not being timely perfected: either the party or

attorney filing the appeal is at fault, or there is good reason. Id. at 116, 146 S.W.3d at 891.
                                    Cite as 2015 Ark. 306

We explained as follows:

       Where an appeal is not timely perfected, either the party or attorney filing the appeal
       is at fault, or there is good reason that the appeal was not timely perfected. The party
       or attorney filing the appeal is therefore faced with two options. First, where the party
       or attorney filing the appeal is at fault, fault should be admitted by affidavit filed with
       the motion or in the motion itself. There is no advantage in declining to admit fault
       where fault exists. Second, where the party or attorney believes that there is good
       reason the appeal was not perfected, the case for good reason can be made in the
       motion, and this court will decide whether good reason is present.

356 Ark. at 116, 146 S.W.3d at 891 (footnote omitted). While this court no longer requires

an affidavit admitting fault before we will consider the motion, an attorney should candidly

admit fault where he or she has erred and is responsible for the failure to perfect the appeal.

Id. When it is plain from the motion, affidavits, and record that relief is proper under either

rule based on error or good reason, the relief will be granted. Id. If there is attorney error,

a copy of the opinion will be forwarded to the Committee on Professional Conduct. Id.

       It is plain from the motion and record before us that there was error on Ms. Hudson’s

part in failing to timely lodge the record. Pursuant to McDonald, we grant Phounsavath’s

motion for rule on clerk and forward a copy of this opinion to the Committee on Professional

Conduct.

       Motion granted.




                                                2